EXHIBIT 23.2 Reserves Certification Strategic Advisory Reservoir Characterization & Integrated Services Field Development & Capital Strategies Sproule Academy Consent of Sproule Associates Limited, Independent Petroleum Engineering Consultants Canadian Natural Resources Limited 2100, 855- 2ndStreet SW CALGARY ABT2P 4J8 Re: Consent of Independent Petroleum Consultants To Whom It May Concern: We consent to the use of our report with respect to the reserves data of Canadian Natural Resources Limited included and incorporated by reference in its (i) Annual Report on Form 40-F for the year ended December 31, 2015; and, (ii) Registration Statement on Form F-10 (File No. 333-207578), filed with the Securities and Exchange Commission. Sincerely, SPROULE ASSOCIATES LIMITED Original Signed by Nora T. Stewart, P.Eng. Nora T. Stewart, P.Eng. Vice President, Reserves Certification and Director Calgary, Alberta, Canada March 24, 2016
